Citation Nr: 1811918	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a right shoulder disability.
 
2.  Entitlement to an increased rating in excess of 10 percent for a left shoulder disability.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a bilateral foot disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at an October 2016 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for a higher disability rating includes a claim for a TDIU where a veteran asserts that her service-connected disability prevents her from working.  During the October 2016 hearing, the Veteran raised a claim for entitlement to TDIU.  Accordingly, the Board has characterized the issues on appeal to include a claim for entitlement to a TDIU.

The issues of entitlement to increased ratings for bilateral shoulder conditions and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On October 4, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of her appeal to reopen her claim of entitlement to service connection for a bilateral foot disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal to reopen a claim of entitlement to service connection for a bilateral foot disability by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn her appeal to reopen a claim of entitlement to service connection for a bilateral foot disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal to reopen a claim for entitlement to service connection for a bilateral foot disability is dismissed.


REMAND

During a February 2013 VA examination, the Veteran had bilateral shoulder flexion and abduction to 100 degrees, with pain beginning at 100 degrees.  A subsequent March 2013 disability benefits questionnaire showed a substantial reduction in the Veteran's shoulder range of motion bilaterally.

During the October 2016 hearing, the Veteran asserted that since the February 2013 VA examination her bilateral shoulder conditions had worsened.  She testified that she could no longer lift her arms above shoulder level.  She reported that when she raised her arms, she experienced a sharp pain, which radiated to her neck and back.  The Veteran said that because of her shoulder pain she had trouble sleeping, trouble getting up in the morning, and trouble relaxing.

As there is an indication that the Veteran's disabilities have increased in severity since her last VA examination, the Board finds that a new VA examination is appropriate.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to include treatment records from the Jesse Brown VAMC dated since July 2013.  

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of her service-connected right and left shoulder disabilities.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following: 

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on her functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.
A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Develop the Veteran's claim for TDIU, to include obtaining any employment history records.  Ensure that all notification and development action required by 38 U.S.C. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU.

4.  After all necessary development has been completed, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, furnish a supplemental statement of the case.  The Veteran and her representative should be afforded the applicable time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


